DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I and Species A (i.e., claims 1-4, 7-15) in the reply filed on 8/9/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burek et al. (US 20180074261; “Burek”).
Regarding claim 1, Burek teaches a pitch conversion apparatus for aligning a plurality of coated optical fibers for use with a multi-fiber connector, the pitch conversion apparatus comprising: a base member (e.g., in fig. 10 the base number comprises the large rectangular substrate and an elevated region having 5 pillar-like projections that define a recess; the said recess is shown in fig. 10 filled by optical fiber holder {FH} 61 [see figs. 12A-B for FH 61 separated from the said recess in fig. 10 that holds FH 61])  having a first end (e.g., the 1st  end is generally where the ribbon cable 34 and the ribbon cable 10 are shown meeting in fig. 12A) and a second end (e.g., the 2nd t end is the right side in fig. 12A-B where ribbon cable 34 enters from free space into a groove), the base member including a separator mounting location adjacent the first end, the base member (e.g., in fig. 10 the base number comprises the large rectangular substrate and an elevated region having 5 pillar-like projections that define a recess; the said recess is shown in fig. 10 filled by optical fiber holder {FH} 61 [see figs. 12A-B for FH 61 separated from the said recess in fig. 10 that holds FH 61]) defining a recess in a top surface thereof (e.g., fig. 10), a separator element 60/62/70/72 (e.g., ¶s 0036-0037) positioned at the separator mounting location (e.g., fig. 10) of the base member, the separator element defining grooves 68 (e.g., comb structure 68 comprises grooves; see figs 5, 7, 10; ¶ 0036) to receive and sequence the plurality of coated optical fibers with respect to each other such that the plurality of coated optical fibers have a pitch diameter (e.g., ¶s 0037-0038; ¶ 0038 states that the pitch/pitch-diameter due to comb structure can go from, for example 200 µm to 250 µm); and a fiber holder 61 positioned in the recess of the base member (e.g., fig. 10), the fiber holder 61 including a clamp 64 and a channel for receiving the plurality of coated optical fibers extending from the separator element 60/62/70/72 (e.g., at least ¶ 0036 suggests mixing the components of figs. 5-7  with the embodiment of fig. 10; it, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend the comb grooves 68 right up until the point where the fibers of ribbon 10 abut/meet the fibers of ribbon cable 34 for the purpose of ensuring proper spacing of the optical fibers {OFs} extending from the ribbon cable 10 such the optimal coupling of the OFs from ribbon cable 10 with corresponding OFs of ribbon cable 34 at the point where the respective OFs’ ends meet/abut [and then are clamped as shown in figs. 12A-B]); wherein the plurality of optical fibers respectively positioned in the (comb 68) grooves of the separator element 60/62/70/72 interface with the fiber holder 61 such that when the clamp 64 is rotated to a closed position (e.g., fig. 12B), the clamp 64 maintains the proper alignment of sequenced coated optical fibers extending from the separator element 60/62/70/72 (e.g., figs. 10-12; ¶s 0036-0038).
Thus claim 1 is rejected.
	Regarding claim 3, Burek teaches the pitch conversion apparatus of claim 1 (see above).  
	Burek does not explicitly state wherein the separator element is a machined part.
However, it was well-known for the separator element to be a machined part, for example making the grooves/channels for the optical fibers to be made via machining. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the separator element to be a machined part at least for the purpose of having precisely formed grooves/channels on the separator element.
	Thus claim 3 is rejected.  




Allowable Subject Matter
Claim 14 is allowed.
Claims 2, 4, 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Murata et al. (US 20030091293) shows a rotational clamp on a fiber groove (e.g., figs. 13A-B).  Takeda et al. (US 20060088249) teaches a ribbon-like array of OFs inserted into grooves (e.g., ¶ 0029).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874